Exhibit 10.28 Second Amendment to Amended and Revised CrossAmerica Partners LP Executive Income Continuity Plan 1. Purpose. The purpose of this Executive Income Continuity Plan (this “Plan”) is to retain the services of executives and other key employees who provide management services to CrossAmerica Partners LP and its subsidiaries (the “Partnership”) and its general partner, CrossAmerica GP LLC (the “GP”, collectively with the Partnership, the “Company”) and to reinforce and encourage the continuing attention, dedication and loyalty of these executives without the distraction of concern over the possibility of involuntary or constructive termination of employment resulting from unforeseen developments, by providing income continuity for a limited period.
